EXHIBIT 10.49

MATERIALS TRANSFER AGREEMENT

This Materials Transfer Agreement (the “Agreement”), effective the 7th day of
June, 2007 (“Effective Date”), is entered into by and between Kensey Nash
Corporation, a Delaware corporation having its principal place of business at
735 Pennsylvania Drive, Exton, Pennsylvania 19341 (hereinafter “KNC”) and
MiMedx, having offices at 1234 Airport Road, Destin, Florida 32541 (hereinafter
“MiMedx”).

WITNESSETH:

WHEREAS, MiMedx possesses certain confidential and proprietary information and
technology relating to biomaterials for soft tissue repair, such as tendons,
ligaments and cartilage, as well as the production of polymerized collagen for
medical and/or surgical use, devices and/or components, including, but not
limited to, the processing or use of purified collagen, NDGA polymerized
materials, in vivo hydraulic fixation using biocompatible expandable fibers,
corneal replacements, NDGA-reinforced collagen scaffolds, polymer composite
compositions, braided fiber implants, biorivets, and tendon or ligament
bioprosthesis; and;

WHEREAS, KNC possesses certain confidential and proprietary information and
technology related to materials, including, but not limited to biomaterials,
polymers and collagen, and devices for use in a wide variety of medical
applications, including orthopedic and cardiovascular applications, and where
such information may be related to systems, research methods, procedures,
devices and components, raw material sources, manufacturing processes,
production equipment and product applications; and

WHEREAS, KNC and MiMedx are parties to that certain Nondisclosure Agreement
dated February 23, 2007 (the “NDA”);

WHEREAS, KNC desires to transfer to MiMedx a variety of sample biomaterials,
specifically collagen materials (hereinafter the “Materials”); and

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained in this Agreement, MiMedx and KNC hereby agree as follows:

 

I.

TRANSFER OF MATERIALS

KNC shall transfer the Materials, as listed on Schedule A, to MiMedx on or about
such date as may be mutually agreed upon by the parties. KNC shall determine at
its sole discretion the quality of sample Materials to be transferred to 1234
Airport Road, Destin, Florida 32541, Attn: Maria Steele, at no cost to MiMedx.
KNC reserves the right to request reasonable compensation for providing
additional sample quantities during the Term of this Agreement.

 

II.

USE OF MATERIAL

MiMedx may use the Materials in their confidential and proprietary processes for
NDGA. All other uses of the material are prohibited unless requested and agreed
upon in writing.



--------------------------------------------------------------------------------

III.

CONFIDENTIAL INFORMATION

In the course of performing the Evaluation it may be necessary for each party to
disclose to the other certain information which such party deems to be
confidential (“Confidential Information”). The Confidential Information may
include, without limitation, technical data, scientific data, processing data,
test results, financial data, business plans, or other items pertaining to
Material or the Evaluation performed under this Agreement.

To protect such Confidential Information, the parties agree that all disclosures
hereunder shall be governed by the existing mutual Non-Disclosure Agreement
executed by these parties, and Agreement dated February 23, 2007 (hereinafter
“NDA”).

 

IV.

INTELLECTUAL PROPERTY

Each party will have sole ownership of all the discoveries and inventions,
including associated patent rights, which arise as a result of work carried out
in furtherance of this Agreement as defined above in USE OF MATERIAL and which
are made solely by that party’s employees.

All original materials are the property of KNC. Any property and derivations
thereof remain the property of KNC but if treated according to MiMedx’s
proprietary process (hereinafter “Treated Material”), MiMedx reserves the right
to destroy Treated Material rather than return it to KNC.

With respect to inventions and discoveries which include inventors from both
parties under the terms of this Agreement (hereinafter “Joint Inventions)), all
rights to such Joint Inventions and discoveries, including any associated patent
rights, will be co-owned.

Each party will, if requested, sign all documents and do all acts and deeds
necessary or desirable to perfect the rights in joint inventions.

MiMedx and KNC will promptly provide one another with copies of all written
invention disclosures relating to the subject matter of this Agreement, wherein
said disclosures incorporate Joint Inventions.

 

V.

MISCELLANEOUS

 

  A.

If any provision or provisions of this Agreement shall be held invalid, illegal,
or unenforceable by a court of competent jurisdiction, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and said court is hereby authorized to redraft and/or amend
the invalidated text such that the amendment would be rendered valid and most
nearly reflect the original intent of the parties. This Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania, with exclusive
jurisdiction and venue over any claim or controversy arising out of this
Agreement residing in the Pennsylvania District Courts. Nothing in this
Agreement precludes either party from seeking injunctive relief without the
necessity of posting a bond.

 

2



--------------------------------------------------------------------------------

  B.

The term of this Agreement shall be twelve (12) months from the Effective Date,
provided however, that the parties’ obligations regarding confidentiality shall
be as set forth in the NDA.

 

  C.

The parties acknowledge that they have read and understand this Agreement, and
that this Agreement is the complete and exclusive agreement between the parties,
regarding Evaluation of Material, and supersedes all proposals and prior
agreements, whether written or oral, and all other communications between the
parties relating to the subject matter of this Agreement; except that the
parties acknowledge that the NDA remains in full force and effect for its term.
The parties further acknowledge that this Agreement cannot be modified except by
a writing signed by both parties.

 

  D.

Regardless of whether Material is supplied for cost or no cost, Evaluation is
conducted under a non-exclusive license with the license terminating with the
termination or expiration of this Agreement. Neither this Agreement nor the
limited non-exclusive license granted hereunder creates any relationship among
the parties other than that expressly defined herein.

 

  E.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original document, but all such separate counterparts shall
constitute only one and the same document.

[SIGNATURES APPEAR ON THE NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MiMedx and KNC have caused this Agreement to be executed by
their respective duly authorized representatives as set forth below.

 

MiMEDX

   

KENSEY NASH CORPORATION

By:

 

/s/ M. G. Steele

   

By:

 

/s/ Steven J. Link

Printed Name:

 

Maria Geneve Steele

   

Printed Name:

 

Steven J. Link

Title:

 

Senior Vice President

   

Title:

 

IP Attny

 

4



--------------------------------------------------------------------------------

The Materials

 

Quantity

   Material

50 - 100g

  

Semed F fibrous insoluable collagen

+/- 10 sheets

  

Low Density Composite Patch

+/- 10 sheets

  

High Density Composite Patch

+/- 10 sheets

  

P 1000 Film Patch

+/- 10 sheets

  

P 1000 Membrane Patch

 

5